DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 1/28/22.  Claims 1-44, 47-52, 60-75 have been cancelled.  Claims 45-46, 53-59, 76-80 are pending.  Claims 45-46, 53-54, 56, 58, 76 have been amended.  Claims 54-59 have been withdrawn.  Claims 45-46, 53, 76-80 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejections of the last Office Action are maintained for reasons of record and modified due to the claim amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 45 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS REG NO 1022389-70-3 (of record).
CAS REG NO 1022389-70-3 teaches that 1-methyl-β-(3-methylphenyl)-N-[2-(1-piperidinyl)ethyl-1H-indole-3-propanamide was entered into the database on 5/25/2008.  .

    PNG
    media_image1.png
    545
    679
    media_image1.png
    Greyscale

Claims 45-46, 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS REG NO 1047387-08-5 (of record).
CAS REG NO 1047387-08-5 teaches that 1-methyl-N-[2-(1-piperidinyl)ethyl]-β-[3-(trifluoromethyl)phenyl]-1H-indole-3-propanamide was entered into the database on 9/7/2008.  Various properties are also listed, including the bioconcentration factor.  The limitation in claims 53 is inherent because they are functional properties of the compound, which will necessarily occur in vivo or in vitro.

    PNG
    media_image2.png
    489
    623
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 76-80 are rejected under 35 U.S.C. 103 as being unpatentable over CAS REG NO 1022389-70-3 (of record), as applied to claims 45 and 53, or over CAS REG .
The instant claims are directed to a pharmaceutical composition comprising the claimed mitoketoscin compound and a pharmaceutically acceptable carrier or excipient.  
The CAS REG NO 1022389-70-3 or CAS REG NO 1047387-08-5 teach as discussed above, however, fail to disclose a pharmaceutically acceptable carrier or excipient.
Peskin teaches an anti-cancer medicament that can be administered orally, parenterally, or topically (abstract).  The active compounds may be mixed with at least one pharmaceutically acceptable carrier or excipient selected from water, ethanol, carboxymethyl cellulose (col. 23, lines 45-51), starches, lactose, glucose, calcium carbonate, or kaolin (col. 23, lines 1-16).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine the claimed mitoketoscin compounds, as taught by CAS REG NO 1022389-70-3 or CAS REG NO 1047387-08-5, with the claimed pharmaceutically acceptable carrier or excipient, as taught by Peskin.
A person of ordinary skill in the art would have been motivated to add a pharmaceutically acceptable carrier or excipient because the claimed mitoketoscin compounds may be used for pharmaceutical purposes due to one of the listed properties being bioconcentraton factor.  Therefore, it would be obvious for one of ordinary skill in the art to combine with a pharmaceutically acceptable carrier or .

Response to Arguments
	Applicant argues that all of the cited prior art references fail to qualify as prior art under 35 USC 102(a)(1) since the reference does not contain a date when the disclosure was publicly posted.
	This is not persuasive because both CAS REG NO 1022389-70-3 and CAS REG NO 1047387-08-5 shows dates of 5/25/2008 and 9/7/2008, respectively, in which the claimed compounds were entered into STN from a chemical library supplied by Albany Molecular Research, Inc.  Since STN is a publicly available database, the aforementioned dates are the dates that qualify the cited references as prior art under 35 USC 102(a)(1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627